Perlin, C.J. Claimant, Dr. M. H. Wall, seeks the sum of $47.00 for dental services contracted for by the Quincy District Office of the Division of Child Welfare, Department of Children and Family Services. The parties have stipulated that neither party objects to the entry of an order in favor of claimant and against respondent in the sum requested. It appears from the record that the sole reason for nonpayment of the bill is that funds appropriated for such payment had lapsed, and that the lapsed balance was sufficient to cover the charge in question. Where a contract with the State has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; and, (4) adequate funds were available at the time the contract was entered into, this Court will enter an award for the amount due. National Korectaire Company vs. State of Illinois, 22 C.C.R. 302; Gilbert-Hodgman, Inc. vs. State of Illinois, 24 C.C.R. 509. It appears that all qualifications for an award have been met in the instant case. Claimant is hereby awarded the sum of $47.00.